DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed on 1/5/2021.  Claims 1-16 are pending.  Claims 1-12 and 14-16 have been amended.
The objection to claim 6 is withdrawn in response to Applicant’s amendments.
The rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
The rejection of claims 1-15 under 35 U.S.C. 102(a)(1) as being anticipated by Dreiocker et al.  (US 2016/0272163) is withdrawn in response to Applicant’s amendments.  Applicant argues that Dreiocker does not disclose “a base of the distribution element” and “a cover that presses against the first part” because Dreiocker is “completely silent with respect to any fluid distribution element including a base and a cover that presses against the base.”  The Examiner respectfully disagrees because Dreiocker clearly discloses a base (130) and cover (136) which can be pressed together (Figures 8-9; paragraph 134).  It is noted that the phrase “pressed against the first part” has been amended to recite “presses against the first part,” and, in light of the specification, is still interpreted as being a product-by-process limitation.  The specification, for instance, discloses “[p]ressing the one of the first and second parts of the 
The rejection of claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by Ringler et al.  (US 2018/0201232) is withdrawn in response to Applicant’s amendments.  Applicant argues that Ringler does not disclose “a base of the distribution element” and “a cover that presses against the first part” because Ringler is “completely silent with respect to any fluid distribution element including a base and a cover that presses against the base.”  The Examiner respectfully disagrees because Ringler clearly discloses an annular channel (11) formed from a lower half (14) and an upper half configured as an annular channel lid (15) which can be pressed together, and is disclosed as being welded, snap-fitted, or glued to the lower half (paragraph 39).  It is noted that the phrase “pressed against the first part” has been amended to recite “presses against the first part,” and, in light of the specification, is still interpreted as being a product-by-process limitation.  The specification, for instance, discloses “[p]ressing the one of the first and second parts of the cleaning fluid distribution element against the other, with at least one of the first and second parts having a recess on its face in contact with the other part, allows the formation of the distribution channel. The pressing of this recess provided in one part against a flat face of the other part contributes to forming the cleaning fluid distribution channel” (page 3, lines 5-12).
In response to Applicant’s amendments, new ground(s) of rejection are applied below.
Information Disclosure Statement
The information disclosure statement filed 1/8/2021 has been considered; however, the citation to “Communication from the Examining Division issued in corresponding European Application No. 17 746 513.5, dated December 9, 2020 (5 pages)” has not been considered because it is not in the English language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a base of the distribution element attached to the at least one fluid routing body, and a second part that comprises a cover that presses against the first part” is indefinite because this appears to imply some active action by the cover, which does not appear to be possible.  It is unclear if this limitation is intended to refer to the forming of the cleaning distribution channel by pressing the elements against each other (specification, 
Claim 14 recites “the distribution element has a guide slope for a fluid arriving from the distribution channel arranged in the at least one fluid routing body” which is not understood because the distribution channel is defined by claim 1 to be an element of the fluid distribution element.  It is unclear what it means for the distribution element to receive fluid from itself.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a cleaning device comprising: at least one fluid routing body . . . and wherein the cleaning device is actuated by a piston which moves the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamza et al.  (US 2013/0240569) in view of Dreiocker et al.  (US 2016/0272163) or Ringler et al.  (US 2018/0201232).
Regarding claim 1, Hamza discloses a cleaning device for spraying at least one fluid onto a surface to be cleaned of a motor vehicle the cleaning device comprising: at least one fluid routing body (4) which houses a distribution conduit (3d) and comprises, at a terminal distribution part; a fluid distribution element in which at least one cleaning fluid spray nozzle is formed (5, 19), the fluid distribution element comprising a distribution channel fluidly connected to the distribution conduit arranged in the at least one fluid routing body and to the at least one cleaning fluid spray nozzle (interior of 5); and wherein the cleaning device is actuated by a piston which moves the cleaning device from a first position to a second position (3).
Hamza does not expressly disclose wherein the fluid distribution element comprises two parts, a first part that comprises a base of the distribution element attached to the at least one fluid routing body, and a second part that comprises a cover that presses against the first part.
Dreiocker discloses a vehicle camera with a lens washer comprising a washer body (130) with a cover piece (136) with an integrated pressure channel (136a) configured to provide a desired or selected flow characteristic (Figures 6-9; paragraph 34).  Figures 8 and 9 show that a 
Because it is known in the art to form a nozzle (or nozzles) and its corresponding channel from integrating two elements, such as a base and cover/lid, as taught by Dreiocker or Ringler, and the results of the modification would be predictable, namely, providing a known means of easily selecting for a particular flow characteristic or other desired cleaning requirement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the fluid distribution element comprises two parts, a first part that comprises a base of the distribution element attached to the at least one fluid routing body, and a second part that comprises a cover that presses against the first part.  Note that having the cover press the first part is a product-by-process limitation, and modified Hamza is considered to meet this limitation because its parts can be assembled by pressing.
Claims 2-7 are considered to be met by Hamza, in view of Dreiocker and Ringler, as applied above, and which further results in: wherein the distribution channel is formed by pressing the first and second parts of the fluid distribution element against each other (Hamza: interior of 5), and wherein the first part and second part have part have a recess on a respective 
Claims 8-16 are considered to be met by Hamza, in view of Dreiocker and Ringler, as applied above, and which further results in: wherein the outlet conduit is formed at least partly in a thickness of the base or of the cover (Dreiocker: Figures 8, 9: 136a; Ringler: see 12 or 16 and 15); wherein the outlet conduit extends along an axis which is inclined by an angle of between 40° and 50°, relative to an extension axis of the distribution channel in which the distribution channel extends (note the extension axis can be oriented any arbitrary direction such that the angle limitation is met); wherein a cross-sectional area of the outlet conduit is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711